Stockton, J.
— I. The first error assigned, is upon the refusal of the court to grant a new trial. The motion for a new trial was based upon the erroneous instruction of the court to the jury. Whether this instruction was erroneous or not, this court will not inquire, as it does not appear that any exception was taken to the charge of the court at the time it was given. Rawlins v. Tucker, 3 Iowa, 213.
II. It is further assigned for error, that there was not before the justice of the peace who first tried the cause, any denial of the plaintiff’s cause of action. Since the decision of this court, in Sinnamon v. Milburn, 4 G. Greene, 309, it has been uniformly held, that where there has been a trial of the cause before the justice, a general denial of indebtedness will be presumed to have been made upon the trial, if nothing appears to the contrary in the record. The transcript of the justice shows in this case, that there was a trial, and judgment for defendant.
Judgment affirmed.